PER CURIAM.
This case has been well-presented by both the appellants and appellees by their written briefs as well as oral argument.
After full consideration of the briefs, arguments and study of the record, we are of *128the opinion that the trial court was correct in its determination of the rights of the parties, although it may have been mistaken in its reasons therefor. Affirmed upon the authority of Justice v. Belford Trucking Company, Inc., 272 So.2d 131 (Fla.1972).
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.